OPINION
By THE COURT.
This is a motion seeking an order dismissing the petition for the reason that the plaintiff has unreasonably neglected to proceed in the cause. The record reveals that the action is one in mandamus, original in this Court. The issues were joined by the pleadings on October 6, 1945, since which date no record has been made upon which the issues could be passed upon by this Court, we having advised counsel that a master would be commissioned to take the testimony. The plaintiff has filed a brief in which he states his inability to secure the payment of the Official Stenographer; hence it appears the matter can never be presented. It is the duty of the plaintiff to have a record of the testimony taken in an original action, when so ordered by the Court, just the same as it is incumbent upon the appellant in a law appeal to arrange for and file a bill of exceptions.
The motion will be sustained.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.